McDonald, judge.
This is a conviction for the intoxicated-driving of a motor vehicle upon a public highway, with punishment assessed at three days in jail and a fine of $50.
The record before us contains neither a recognizance nor an appeal bond, nor is there a showing that appellant is in custody, in the absence of which this court — in a misdemeanor — has no jurisdiction to enter any order other than to dismiss the appeal. Grant v. State, 110 Tex.Cr.R. 9, 7 S.W.2d 90; Griffin v. State, 160 Tex.Cr.R. 478, 272 S.W.2d 526.
The appeal is dismissed.
WOODLEY, P. J., absent.